EVERETT, Chief Judge
(concurring):
At trial appellant’s individual defense counsel moved that the defense be provided with a transcript of testimony given by Airman Robert Mills as a prosecution witness when Toledo had been tried on drug charges in a Federal District Court in Tucson, Arizona. According to counsel, his request that the testimony of Mills be transcribed “could be construed as a Jencks Act request.”
Under such a construction, the request was properly denied, for it is well-established that the Jencks Act, 18 U.S.C. § 3500, does not include a transcript of a witness’ testimony in a prior trial. See, e.g., United States v. Harris, 542 F.2d 1283 (7th Cir.1976); United States v. Baker, 358 F.2d 18 (7th Cir.), cert. denied, 385 U.S. 869, 87 S.Ct. 135, 17 L.Ed.2d 96 (1966); United States v. Matfield, 4 M.J. 843 (A.C.M.R.), pet. denied, 5 M.J. 182 (1978). On the other hand, 18 U.S.C. § 3006A, which concerns adequate representation of defendants in Federal district courts, has been held to encompass payments in behalf of an indigent defendant to obtain a transcript of testimony given in prior proceedings in the same case. See, e.g., United States v. Rosales-Lopez, 617 F.2d 1349 (9th Cir.1980), aff’d, 451 U.S. 182, 101 S.Ct. 1629, 68 L.Ed.2d 22 (1981); United States v. Johnson, 584 F.2d 148 (6th Cir.1978), cert. denied, 440 U.S. 918, 99 S.Ct. 1239, 1240, 59 L.Ed.2d 469 (1979). According to United States v. Johnson, supra at 157:
It is well settled that an indigent criminal defendant is entitled to a transcript of prior proceedings, at the government’s expense, if it is reasonably necessary to present an effective defense at the subsequent proceeding. The right is both statutory, 18 U.S.C. § 3006A(e)(l), and constitutional, Britt v. North Carolina, 404 U.S. 226, 92 S.Ct. 431, 30 L.Ed.2d 400 (1971); see also Bounds v. Smith, 430 U.S. 817, 822 n. 8, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977).
(Emphasis added.)
In United States v. Rosales-Lopez, supra at 1355, the Court of Appeals observed:
*258The duty of the government to provide an indigent criminal defendant with the essential tools of trial defense is of both a constitutional and statutory dimension. See generally Britt v. North Carolina, 404 U.S. 226, 92 S.Ct. 431, 30 L.Ed.2d 400 (1971); 18 U.S.C. § 3006A. Under certain circumstances, a transcript of a prior proceeding related to a criminal prosecution may be an item which the government is required to furnish to the indigent. See Britt v. North Carolina, supra; Roberts v. LaVallee, 389 U.S. 40, 88 S.Ct. 194, 19 L.Ed.2d 41 (1967). Where a mistrial has occurred, courts have generally regarded a transcript of the prior trial as a tool “reasonably necessary” to an effective defense and have deemed it error to refuse to provide the defendant with such a transcript, provided that a timely request is made for its production.
(Emphasis added).
Recently, the North Carolina Supreme Court reversed a conviction because the defendant, an indigent, had been denied equal protection when his request for a transcript of prior proceedings resulting in a mistrial was denied as untimely. State v. Rankin, 306 N.C. 712, 295 S.E.2d 416 (1982). The court observed:
Under Britt, supra, a free transcript need not always be provided. Instead, availability is determined by the trial court through the implementation of a two step process which examines (1) whether a transcript is necessary for preparing an effective defense and (2) whether there are alternative devices available to the defendant which are substantially equivalent to a transcript. Britt, supra. If the trial court finds there is either no need of a transcript for an effective defense or there is an available alternative which is “substantially equivalent” to a transcript, one need not be provided and denial of such a request would not be prejudicial. Britt, supra.
Id. at 419.
Since the right to a transcript of prior proceedings or to a “substantially equivalent” alternative is constitutional rather than merely statutory, I conclude that it applies to servicemembers tried by courts-martial. Cf. United States v. Matfield, supra (military due process). Moreover, consistent with Article 46 of the Uniform Code of Military Justice, 10 U.S.C. § 846, and the absence of indigency tests in military justice, I also am convinced that this right to a transcript is not dependent on a service-member’s ability to pay the fee to which a court reporter would be entitled under 28 U.S.C. § 753(f) or otherwise. Finally, in view of the close relationship between the charges on which Toledo was tried in Federal district court and those on which he was tried by court-martial, I conclude that his entitlement to a transcript is the same as would exist if the prior judicial proceedings had directly involved the charges on which he was being tried by court-martial.
The military judge did not determine that alternative devices were available to appellant which were “substantially equivalent” to the transcript requested by appellant. Furthermore, the Government has not suggested that a DuBay * hearing might reveal that “alternative devices” were available to the defense.
Therefore, I concur in the conclusion of the majority opinion that a deprivation of “military due process” resulted from the military judge’s ruling. United States v. Matfield, supra.

 United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967).